AO 245C (Rcv. 09!17) Aniended Judgineiit iii a Criinina| Case (NOTE: identify Changes with Asterisks (*))
Sheet l

UNiTED STATES DisTRiCT CoURT

Eastern District of North Carolina

 

 

 

 

UNITED STATES OF AMER]CA ) AMENDED JUDGMENT IN A CRIMINAL CASE
v. )
DERRICK LAMoNT ROBERTSON § Ca$€ Numb€rr 51OO~CR-103-1H
) USM Number: 18670-056
Date of Ol‘iginal Judgment: 113/2001 ) Suzanne Little
(()r Dare ochisi Amended Jua'gmenr) ) Defendani`s Attomey
Reason for Amendment: )
l:l Correction of Sentencc 011 Remand ( 18 U\S.C. 3'."42[t)(l)arid (2)) l:l Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(€))
|:| Reductioii of`Sentence for Changcd Circunistanccs (ch. R. Ci'iin ) [:| Modilicatioii of Imposed Term oflmprisonment for Extraordinary and
P. 35(b)) ) Coii'ipelling Reasons{ 18 U.S.C. § 3532(c)[ l})
m Correction of Sentence by Scntencing Court (ch. R. Crim. P. 35(a)) § |:} Modification of lmposed Term ot`Impri`sorimcnt for Retroactive Amendment(s)
l:l Correction of Sentence for Clerical Mislake (Fed. R. Cri`m, P. 36) ) to the Semenclng’ Guldell"es (18 U S'C' § 3582(€)(2))
) l_!l Direct Motion to District Coi.irt Pursuantl:l 28 U.S\C §2255 or
) ij is u.s,C §3559(¢)(7) M 25 u.s.C. § 2241
l:l Modii`icaiion of Restilutiori Order (IS U.S.C. § 3664)
THE DEFENI)ANT:
|`_i?f pleaded guilty to count(S) 1 _ __
E pleaded nolo contendere to count(s)
which was accepted by the couit.
[:| was found guilty on count(s) w
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Oi`fense Offense Ended Count
2| U.S.C. § 846 Conspiracy to Distribute and Possess with lnient to 5/3/2000 l
Distribute Cocaine and Coeaine Base
'1 he defendant is sentenced as provided iri pages 2 through j 8 ofthisjudgment. ‘l`he sentence is imposed pursuant to

the Sentencing Refomi Act of 1984.
|j The defendant has been found not guilty oii count(s)
ij Count(s) 2 |j is [:| are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States Attorriey for this district within 30 da s of any change of name, residence,

or mailing address untif_all t`ines, restitution,_costs, and special assessments imposed hy this Judgment are fu ly paid, If ordered to pay restitution,
the defendant must notify the court and Un:ted States attorney of material changes m economic circumstances

12/'4/201 8

3 (Actually innocent per 9/6/20| 8 habaes order in case no. 5:13~HC-2274-BO)

 

 

 

Date oflmpositio of dgmerit

WJZ” \{%.WW

Signaturc`of Jud}§e

 

Honorable Ma|colm J. Howard Senior US District Judge
Name and Tiiie efiuage /
12/4/2018

 

Date

AO 245C (Rev\ 09!17) Ainendcd Judgmeni in a Criminal Case
Sheet 2 _ linprisoninent (NOTE; ldentit`y Changes with Asterisks (*})

Judgment_Page ___2 of 8
DEFENDANTZ DERRlCK LAMONT ROBERTSON
CASE NUMBERZ 5CUO-CR~l[)3-ll'l

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :

TIME SERVED (Dei`eiidaiit has served 223 months)

|:l The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marsha|.

i:l 'l`he defendant shall surrender to the United States Marshal for this district:
[:| at l:| a.rn. E p.m. on

|:l as notified by the United States Marsha|.

l:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before 2 p.m. on

 

Ci as notified by the United States Marshal.

|:l as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to _ __
at with a certified copy ofthisjudgment.
UNlTED STATES i\:‘fARSHA]_.
By

 

DEPUTY UNf'I`ED STATES MARSHAL

i..i[\_,_.

7.

AO 245C {Rev. 09/1'.") Amended Judgincnt in a Crirniiial Casc

S|'ieci 3 - Supcrvised Release lN()TE; Identii`y Changcs with Asterisks (*))
Judgment_Page 3 of 8

DEFENDANT: DERRICK LArvioNT ROBERTSON H"””_
CASE NUMBER; szoo-cR-ios-iii

SUPERVISED RELEASE

Upon release from iinprisonment, you will be on supervised release for a term of :

5 years

MANDATORY CONDITIONS

You must not commit another fcderal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from

imprisonment and at least two periodic drug tests thereafter, as determined by the court.

i:i
ai
m

ij

[:] The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
Sl.|l)StanCE abUS€. (check i`fappi'r`cabi'e)

You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (rheck i'fappi'i`cab!e)

You must cooperate in the collection of DNA as directed by the probation ofticer. reflect Jappticable)
You must comply with the requirements ofthe Sex Offender Registration and Notification Act (42 U.S.C. § 16901, er seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense retreat Jappiicabie)

You must participate in an approved program for domestic violence. (check gtepp!rmbiei

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

A() 245€ (Rev, 091'l 7) Ameiided judgment in a C`rirninal Casc

Sheet 3A _ Supervised Release
Judgment-Page 4 of 8

DEFENDANT: DERRICK LAMONT ROBERTSON
CASE NUMBER: 5:00-CR-103-1H

STANDARD CONDITIONS ()F SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep inforined, report to the court about, and bring about improvements iii your conduct and condition

l.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change

\’ou must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type ofemployment, unless the probation officer excuses you from
doing so_ lfyou do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or yourjob
responsibilities), you must notify the probation officer at least lO days before the change If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
probation officer.

lfyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tascrs).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court

lf the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confinn that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Of`fice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditionsl For further information regarding these conditions, see Overview of Pr'obati'on and Supervi`sed
Refease Cona'itions, available at: www.uscoui‘ts.gov.

Defendant's Signature Date

 

AO 245C (Rev. 09/17} Amended Judgnient in a Crimina] Case
Sheet 3C _ SLiper\'ised Release (NOTE: identify Changes with Asterlsks (*))

Judgmenl-Page 5 of 8
DE,FENDANT: DERR]CK LAMONT ROBERTSON *__

CASE NUMBER; 5:00-CR-103-1H

ADDITIONAL STANDARD CONDITIONS OF SUPERVISION

The defendant shall not incur new credit charges or open additional lines ofcredit without approval ofthe probation office.

'I`he defendant shall provide the probation office with access to any requested financial information

AO 245€ (Revr 09/1'."] Amended Judgnrent in a Crimlna| Casc

Sheer 3D _ Supervised Releasc (N()'I`E: ldenrir`y Changes with Asterisks (*))

Judgment+Page vi 6 , of __8___

DEFENDANT: DERRICK LAMONT ROB`ERTSON
CASE NUMBER: 5:00-CR-lO3-IH

SPECIAL CONDITIONS OF SUPERVISION

l. The defendant shall participate as directed in a program approved by the probation office for the treatment of narcotic addiction. drug dependency
or alcohol dependency which will include urinalysis testing or other drug detection measures and may require residence or participation in a

residential treatment facility

2. The defendant shall consent to a warrantless search by a United States Probation Of`ficer or. at the request ofthe probation ofticer_ any other law
enforcement officer_ ofthe defendants person and premises, including any vehicle. to determine compliance with the conditions ofthisjudgmcnt.

3. The defendant shall support his dependent(s) and comply with the child support order issued in Wake County. North Carolinai Docket Number
2990359 and make payments in accordance with the terms ofthe order.

4. 'fhe defendant shall cooperate in the collection of DNA as directed by the probation officer.

AO 245€` (Re\“. 09/17) Amended ludgmeirl in a Crimina| Case
Shcel 5 j C`riminal Monetary Penalties (NOTE; ldentl'f`y Changes with Asterisks (*l)

ludgment _ Page 7 of 8
DEFENDANT: DERR[CK LAMONT ROBERTSON
CASE NUMBERZ SZOO-CR-l(B-ll'l
CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100‘0[) $ 3 5
|:l The determination of restitution is deferred until . An Amended.}udgmeni in n Crr'mr'nal C`ase (AO 245C) will be

entered after such determination
|:l The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each payee shall receive an approximately Upro ortioned ayrnent, unless specified otherwise in
the priority order or percentage payment column elow. l-lowever1 pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS 5 0.00 $ 0.00

Restitution amount ordered pursuant to plea agreement $

'l`he defendant must pay interest on restitution and a fine ofmore than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date ofthejudgment, pursuant to 18 U.S.C. § 3612(8. All ofthe payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:| The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
|:l the interest requirement is waived for l:| fine |:l restitution

|:] the interest requirement for the |:l fine |:l restitution is modified as follows:

* Justic_e for Victims of Trafficking Act of2015, Pub. L. No. 114-22. _
** Findings for the total amount o losses are re%%iged under Chapters 109A, l 10, l lUA, and l l3A of Title 18 for offenses committed on or

after September 13, 1994, but before April 23, l

AO 245€ (Rev. O‘l/l 7) Amcnded Judgment ina Crimiria| Case
Sheei 6 _ Schedule of Payments (NOTE: ldenti'fy Changes with Asterisks (*))

Judgment¥i’age ikBi of 8
DEFENDANTZ DERR|CK LA|V|ONT ROBERTSON
CASE NUMBER: 5100-CR-103-i H

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment ofthe total criminal monetary penalties shall be due as follows:

A |:| Lump sum payment of$ due immediately1 balance due

|:l not later than OI’

[:| iri accordance with [:]m`C, {:] D, l:| lE,or |:| Fbelow; or

iii Payment to begin immediately (may be combined with |:] C, |:| D1 or |j F below); or

C [| Payment in equal j (e.g., weekly, monthly, quarterly) installments of $ over a period of
m__ (e.g., months or years), to commence _% (e.g., 30 or 60 days) after the date ofthisjudgment; or
D |:] Payrnent in equal _ (e.g., weekly, monthly, quarterly) installments of 55 ___¥ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E |:] Payment during the tenn of supervised release will commence within ___ (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 

F |j Special instructions regarding the payment of criminal monetary penalties:

Payment of the special assessment is due immediately

Unl_ess the cou_rt has expressly ordered oth.ei'wise, if this judgment imposes imprisonment, payment of criminal moneta penalties is due
during the peri_od of imprisonment All criminal monetary enalties, except those payments made through the Federal ureau of Prisons’
lnmate Financial Responsibi|ity Program, are made to the c erk of the couit.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:| Joint and Several

Defendant and _Co-Defend_ant Names and Case Numbers nac/aiding defendant number), Total Amount1 Joint and Several Amount,
and corresponding payee, if appropriate

i:i The defendant shall pay the cost of prosecution
l:l The defendant shall pay the following court cost(s):

|:| The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the followin/grorder: (l ) assessment, (2) restitution principal (3) restitution interest= (4) fine principal, (5) fine
interest, (6) community restitution1 (7) J A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

